Citation Nr: 1441876	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  09-00 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depressive disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and observer



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions rendered in January 2008 and May 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In April 2014, the Veteran testified at a Travel Board hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his impotence and urinary incontinence associated with his service-connected prostate disability caused his depression.  He later contended that he had a nervous condition secondary to his service-connected disabilities of coronary artery disease, residuals of prostatectomy, and erectile dysfunction. 

Service treatment records are devoid of any complaints, findings, or treatment for any acquired psychiatric disorder. 

Post-service VA treatment records revealed initial findings of prostate cancer in May 2005.  In an October 2005 rating decision, the RO granted entitlement to service connection for prostate adenocarcinoma associated with herbicide exposure, assigning a 100 percent rating, effective May 24, 2005.  In a November 2006 rating decision, the Veteran's service-connected prostate disability, status post radical perineal prostatectomy, was decreased to 60 percent, effective February 1, 2007.

VA treatment records dated in December 2006 showed that the Veteran complained of developing depressive symptoms as well as anxiety due to his urinary problems.  In February 2007, the examiner noted complaints of depressive symptoms and listed an assessment of depressive disorder.  In March 2007, the Veteran was referred for a psychiatric consultation due to change in mood.  The examiner noted the Veteran's diagnosis of prostate cancer with resulting prostatectomy and secondary impotence.  The examiner then listed an assessment of major depression secondary to medical condition in acute exacerbation.  A problem list located in multiple treatment records dated in 2007 and 2008 showed findings of depressive disorder NOS (not otherwise specified) and mood disorder due to a general medical condition.  In December 2008, an examiner noted that the Veteran's depressive disorder was under control.  

In a December 2008 statement, a private physician, F. L., M. D., opined that the Veteran had a diagnosed mood disorder, depressed type, due to prostatic cancer.  The physician indicated that the Veteran's psychiatric condition had a direct relationship with his prostatic condition.  

Additional VA treatment records dated from 2009 to 2012 reflected continued findings of depressive disorder and prescribed medications for depression.  In an April 2009 VA treatment note, an examiner noted that the Veteran's depressive disorder had improved with medical treatment.  In June 2009, the Veteran was noted to have a diagnosis of major depression, non-psychotic, and to be stable but coping with several stressors.  The Veteran's depressive disorder was noted to be stable in January 2010 and November 2010.  In VA psychiatric treatment notes dated in January 2011, April 2011, and September 2011, the examiner listed an Axis I assessment of major depression, non-psychotic, and posttraumatic stress disorder (PTSD) as well as an Axis IV assessment of health problems and combat experiences.

In a November 2011 rating decision, the RO granted entitlement to service connection for coronary artery disease, assigning a 100 percent rating, effective May 20, 2002. 

In a February 2012 VA examination report, the examiner diagnosed depressive disorder NOS.  After reviewing the record and examining the Veteran, the examiner indicated that the Veteran's claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected condition.  The examiner opined that the Veteran's depressive disorder was not secondary, associated, or related to his service-connected disabilities.  After highlighting that the December 2008 private physician statement did not consider the Veteran's symptoms or diagnostic criteria, the examiner noted the Veteran's clear assertions concerning his full recovery from prostate cancer as well as his statements that his depressive condition began after his employer legally threatened him over recovery of a monetary debt.  The examiner then concluded that the Veteran's depressive condition began three years after his prostatectomy and was not related to prostate cancer, prostatectomy, or any service-connected condition. 

During his April 2014 Board hearing, the Veteran again indicated that he developed a depressive disorder shortly after being diagnosed with prostate cancer.  He also reported that he continued to receive VA treatment for his claimed psychiatric disorder in Ponce, Puerto Rico. 

The Board's review of the record reveals that further development is warranted.  As an initial matter, additional evidence was added to claims files and uploaded to Virtual VA since the November 2008 statement of the case (SOC) was issued and before the case was transferred to the Board in May 2014.  This additional evidence includes VA treatment records dated from 2008 to 2012 as well as a February 2012 VA examination report that is clearly relevant to the matter on appeal. 

When evidence is received prior to the transfer of a case to the Board a supplemental statement of the case (SSOC) must be furnished to the Veteran, and his representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2013).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c) (2013).  As the additional evidence is relevant to the matter on appeal, the Board must remand this issue for the purpose of having the AOJ readjudicate the matter on appeal and issue an appropriate SSOC.  

In addition, the record reflects that the Veteran has received treatment for his claimed disorder at the VA Medical Center (VAMC) in San Juan, Puerto Rico, as well as the VA Outpatient Clinic (VAOPC) in Ponce, Puerto Rico.  However, as the claims files and electronic records only include VA treatment records dated up to March 2012 from those facilities, all additional pertinent VA treatment records should be obtained.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Finally, in light of the cumulative record discussed above, the Board finds the February 2012 VA examination report to be inadequate for adjudicative purposes in regards to the claim for entitlement to service connection for an acquired psychiatric disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the February 2012 VA examiner did not fully address whether the Veteran's claimed psychiatric disorder was caused or aggravated by his service-connected disabilities.  Thus, the AOJ should arrange for the Veteran to be afforded a VA medical opinion to clarify the etiology of his claimed acquired psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any records from the San Juan VAMC and Ponce VAOPC for the period from March 2012 to the present.

2.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the record, the Veteran should be afforded an appropriate VA medical opinion to clarify the nature and etiology of his acquired psychiatric disorder.  Prior to drafting the medical opinion, the claims files and all electronic records must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the record and utilizing sound medical principles, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder was caused or aggravated (permanently worsened) by any of the Veteran's service-connected disabilities (coronary artery disease, residuals of a prostatectomy, and erectile dysfunction).  

In doing so, the examiner should acknowledge and discuss the Veteran's lay assertions of a causal relationship between his claimed disorder and his service-connected disabilities as well as the findings in the post-service VA treatment records, the December 2008 private physician statement, and February 2012 VA examination report.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the development requested has been completed, the AOJ must review the medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If the opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  Then, the AOJ should readjudicate the issue on appeal with consideration of all of the evidence added to the record since the November 2008 SOC.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

